— Judgment unanimously reversed, on the law and facts, and a new trial granted. Memorandum: Defendant appeals from a conviction of robbery in the second degree and larceny in the third degree after a jury trial in which he and a codefendant were jointly represented. The codefendant’s conviction was previously reversed because no inquiry was made of him as to whether he was aware of the risk inherent in joint representation (People v Ellis, 80 AD2d 750). The District Attorney has candidly conceded that defendant is entitled to the same relief. (Appeal from judgment of Supreme Court, Monroe County, Boomer, J. — robbery, second degree.) Present — Dillon, P. J., Hancock, Jr., Doerr, Denman and Moule, JJ.